Firstbank Corporation 311 Woodworth Avenue Alma, Michigan48801 May 17, 2012 Via Edgar Mr. Michael Clampitt Senior Counsel United States Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Firstbank Corporation Amendment No. 1 to the Registration Statement on Form S-1 Filed May 16, 2012 File No. 333-180773 Dear Mr. Clampitt: We have reviewed the comment in your letter dated May 17, 2012, with respect to Firstbank Corporation ("Firstbank" or "the Company" or "we" or "us") and the Registration Statement on Form S-1 referenced above. Our response to the comment appears below.For your convenience, we have copied your comment immediately preceding our response. Voting Rights, page S-3 1. Revise the added narrativeregarding nominations to briefly describe whether the company or the holders will nominate the directors and how that process will occur. RESPONSE:We have revised the narrative to further describe the nomination process. * The Company acknowledges the following: · The Company is responsible for the adequacy and accuracy of the disclosure in the filings; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and Securities and Exchange Commission May 17, 2012 Page 2 · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your review and comments. If you have any questions, please do not hesitate to call me at (989) 466-7325 or our legal counsel Harvey Koning at Varnum LLP telephone (616) 336-6588. Very truly yours, FIRSTBANK CORPORATION \s\ Samuel G. Stone Samuel G. Stone Executive Vice President and Chief Financial Officer cc: Harvey Koning, Varnum LLP
